ON MOTION FOR REHEARING.
In support of relator's motion for rehearing it is urged that the new charter is invalid because reported by ten instead of all thirteen of the members of the charter commission, one member having died, one having resigned because of illness, and a third being absent from Kansas City at the time the charter was signed and reported, though he telegraphed his approval *Page 586 
of the work. This is relator's objection numbered 16, and he is entitled to a statement of our reasons for overruling same. It is claimed that the charter commission should not be governed by the same rules relating to a quorum which govern a legislative body or trustees of a public trust, though the implied distinction is not advanced on reason or authority. Whatever else it might have been, certainly the charter commission was a deliberative body. It was charged with the public duty of deliberating upon and reporting a form of new charter. The fundamental law authorizing the creation of such a body did not define a quorum or delegate the power to such body. We must look then to the common law as to what in such case would constitute a quorum, and the rule here clearly applicable is thus stated in 29 Cyc. 1688:
"Where a quorum is not fixed by the constitution or statute creating a deliberative body, consisting of a definite number, the general rule is that a quorum is a majority of all the members of the body."
The rule announced has been invoked in Seiler v. O'Maley, 227 S.W. (Ky.) 141, l.c. 142, and in Heiskell v. City of Baltimore, 4 Atl. (Md.) 116, l.c. 119. The principle is recognized as a part of the common law of England in Blacket v. Blizard, decided by Court of King's Bench in 1829, and reported in 9 Barnwell 
Cresswell's Reports at page 851. The practical wisdom of such a rule is apparent particularly in a case like this where the Constitution makes no provision for the filling of vacancies. Neither in terms nor by intendment does the written law suggest that the labors of the charter commission should come to naught through the death of a single member before the completion of the work.
Relator also argues again his objection numbered 20, that the new districts have no legal existence and therefore, new charter Section 417-425, both inclusive, providing for the election of councilmen on the first Tuesday in November, 1925, are void. We have previously dealt with this objection at length, but it may be here *Page 587 
suggested that relator, in the vigor of his attack upon our holding that charter Section 7 for the purposes of this election effectually fixes the district boundaries, either overlooks or ignores the express provision of charter Section 425 that: "The nomination and election of officers to serve for terms commencing April 10, 1926, shall be governed by the provisions of this charter."
This section must be construed with Section 488 upon which relator relies. The provisions of the charter appear in twenty related groups or articles and the mere fact that under this artificial arrangement Section 486 is later in numerical order than Section 425 is no reason why Section 486 should prevail over Section 425. On the contrary, Section 486 dealing generally with the subject of effective dates of charter sections, and Section 425 dealing specially with the nomination and election of officers, the latter or special section will be construed as an exception to the former or general section and will prevail over it. [36 Cyc. 1149.] Section 425 thus expressly calls into effect any and all provisions of the charter (not merely those made immediately effective by Section 486) which necessarily govern "the nomination and election of officers to serve for terms commencing April 10, 1926." If it speaks at all it speaks forth fully and freely its every necessary implication and intendment, unhampered and unimpaired by Section 486. Blair, C.J., andWhite and Ragland, JJ., concur; Graves, Walker andWoodson, JJ., dissent.